DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 07/12/2022.
Claims 1-12 are pending.
Claims 3-10 are amended.

Response to Arguments


Applicant's arguments filed 07/12/2022 have been fully considered but they are not persuasive.
Applicant’s arguments are primarily focused on that the applied prior art does not teach (see pgs. 11-12, Args.): 

    PNG
    media_image1.png
    267
    639
    media_image1.png
    Greyscale






In support of said argument, Applicant states on pages 12-13 that:

    PNG
    media_image2.png
    373
    643
    media_image2.png
    Greyscale


	The Examiner respectfully disagrees.
Applicant’s argument seems to revolve on that the prior art reference by Senoo distributes a bid capacity to all batteries for which capacity information and use permission is received, which presumably means that all these batteries are “target batteries” and thus they cannot be “other than” batteries. However, the claims only focus on one battery as being a target in relation to other batteries. This does not limit or prohibit other batteries used for charging and discharging from being considered “other batteries.” The claim limitations only require that an amount of charging/discharging that could be considered for the battery of concern (i.e “the target” battery), be actually charged or discharged to other batteries to suppress deterioration of the battery of concern in the claims (i.e. the “target storage battery”). 
More to the point, Applicant ignores paragraphs 115-117 of Senoo. It is clear that paragraphs 115-117 of Senoo consider battery 20b, for example, to originally be a target for charging/discharging, but once it is assessed that it is the largest FR count battery, then it is not used in order to suppress further degradation, which is in line with the claim 1 limitation. Meanwhile the other batteries of Senoo are used for the charging/discharging, which means other batteries other than 20b, which was considered initially for charging/discharging. The fact that battery "20b" was THE target battery of the claims that was considered and for which ultimately charging/discharging was not performed in order to suppress degradation of THAT battery is in line with the claims. Therefore, the example given in paragraphs 115-117 of Senoo does meet the concept and claim language of instant claim 1. For these reasons the rejection with respect to the independent claims is maintained.

Applicant’s amendment overcame the objections to the specification made in the previous Office action.
Applicant’s amendment overcame the objection to the drawings made in the previous Office action.
Applicant’s amendment overcame the 112(b) rejections made in the previous Office action.



Examiner Notes

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by US Patent Publication No.  2015/0263546 to Senoo (hereinafter Senoo) or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent Publication No. 2017/0256945 to Hanada et al., (hereinafter Hanada).

Regarding claim 1, Senoo teaches a control apparatus (“(0049] The storage battery control apparatus 10 includes a capacity receiving unit 11, an information receiving unit 12, a target storage battery determination unit 13, a bid capacity determination unit 14, a bidding unit 15, and a control unit 16…[0058] A control unit 16 controls the charging and discharging of the target storage battery units…”) comprising: at least one processor (“[0130] In the above embodiments, the components may be configured by specific hardware or may be achieved by executing the software programs corresponding to the components. The components may be achieved by causing a program execution nit such as a CPU or processor to read and execute a software program…”) configured to control charge and discharge of a plurality of storage battery apparatuses (“[0058] A control unit 16 controls the charging and discharging of the target storage battery units…”) belonging to different consumer's facilities (“[0089] Since the storage battery units are placed dispersedly in the storage battery control system 100,” and Fig. 3, Fig. 6. Fig. 1.  Thus, batteries are dispersed at different locations), wherein the at least one processor is configured to execute: 
a reception process of receiving a request of charge or discharge to a target storage battery apparatus included in the plurality of storage battery apparatuses (“[0022] A storage battery control method according to an aspect of the present disclosure for a storage battery control apparatus includes receiving capacity information indicating chargeable and dischargeable capacities of a plurality of storage batteries receiving use permission information indicating whether at least some of the plurality of storage batteries are available for the frequency control, determining target storage batteries _to be used for the frequency control among storage batten es of the plurality of storage batteries indicated as available by the received use permission information… [0043] A customer 40a (for example, a business operator of power plant or the like) submits bid information to a power market server 30 in advance. Specifically, the bid information includes, for example, a time slot, which is a period for providing frequency control services, and a bid capacity used for frequency control in the time slot. The bid capacity is the chargeable and dischargeable capacity of a power storage apparatus (storage battery unit) reserved by the customer 40a to provide frequency control services.. (0050] The capacity receiving unit 11 receives the chargeable and dischargeable capacities of the plurality of storage battery units 20a, 20b, and 20c placed dispersedly. The capacity receiving unit 11 is specifically a communication module that receives the chargeable and dischargeable capacities from the storage battery units via a wired or wireless communication network…[0057] The bidding unit 15 submits a bid for frequency control services to the power market server 30 under a bid…[0065] Next, the power market server 30 will be described. The power market server 30 is an apparatus that manages the ancillary services market (frequency regulation market). The power market server 30 is managed by, for example, a manager or the like who manages the ancillary services market.”  Thus, there are target batteries that are for charging or discharging for an ancillary service, with a storage battery control apparatus being intermediary between customers and ancillary service server, which means that the control apparatus must receive a request for charging/discharging of the target batteries.), 
and an allocation process of allocating, to the storage battery apparatus other than the target storage battery apparatus out of the plurality of storage battery apparatuses, at least a part of a request charge and discharge amount that is a charge amount or discharge amount corresponding to the request received by the reception process, so as to suppress deterioration of the target storage battery apparatus (“[0055] The target storage battery determination unit 13 determines target storage battery units to be used for frequency control services based on the use permission information received by the information receiving unit 12 among the plurality of storage battery units 20a, 20b, and 20c…[0058] A control unit 16 controls the charging and discharging of the target storage battery units. Specifically, the control unit 16 distributes the bid capacity to the target storage battery units, generates an instruction value, used to control the charging and discharging of the target storage battery units, that depends on the distributed bid capacity, and sends the generated instruction value to the storage battery units 20a to 20c…[0078] The storage battery control apparatus 10 determines the target storage battery units and the bid capacity (S16). Specifically, the target storage battery determination unit 13 determines the storage battery units 20b and 20c as the target storage battery units among the storage battery units 20a, 20b, and 20c based on the received use permission information…[0082] After distribution of the bid capacity, some of the target storage batteries may become unavailable for the frequency control services. In this case, the storage battery control apparatus 10 generates an instruction value again depending on reduction in the number of target storage batteries…[0085] Then, when an instruction value is sent from the storage battery control apparatus 10 (S20), the storage battery unit 20c makes a response (unavailability response) indicating that the storage battery 21c is unavailable for the frequency control services. (0086] Upon receiving the unavailability response, the storage battery control apparatus 10 generates an instruction value again and sends the generated instruction value to the storage battery unit 20b (S25)…. [0090] When, for example, the bid capacity is determined with a margin taken as described above, even if some of the storage battery units become unavailable for the frequency control services after distribution of the bid capacity, the storage battery control apparatus 10 may redistribute the bid capacity to storage batteries excluding the unavailable storage batteries. Some of the storage battery units may become available after determination of the bid capacity. In such a case, the redistribution of the bid capacity is effective…[0092] In the situation shown in FIGS. 6A and 6B, the storage battery units 20b and 20c originally send use permission information indicating availability (FIG. 6A). [0093] After that, the storage battery unit 20c is changed so as to be used for the main purpose. Although the storage battery unit 20a originally sends use permission information indicating unavailability, the storage battery unit 20a becomes available for frequency control services (FIG. 6B). [0094] In such a situation, the storage battery control apparatus 10 redistributes the bid capacity to improve the reliability of frequency control services…[0110] The bid capacity may be distributed depending on, for example, the frequency (use count) at which a storage battery is used for frequency control services. FIG. 9 shows an example in which the bid capacity is distributed to storage battery units depending on the use count in frequency control services… [0116] A storage battery unit with a larger FR use count is considered to be degraded more. If the degradation of a storage battery progresses due to excess use in frequency control services, there may be a trouble such as reduction in use time when the storage battery is used for the main purpose. Such troubles can be suppressed by distributing the bid capacity depending on the use count in frequency control services. [0117] The bid capacity is not distributed to the storage battery unit with the largest FR use count in the example in FIG. 9. However, if more of the bid capacity is distributed to a storage battery unit with a lower frequency (lower use count) of use for frequency control services, the above troubles can be suppressed. [0118] The bid capacity may be distributed depending on the service life of a storage battery unit (storage battery) to suppress such troubles. [0119] A known index for determining the service life (degree of degradation) of a storage battery is the state of health (SOH). The storage battery control apparatus 10 ( control unit 16) receives SOH from storage battery units and, depending on the SOH, can distribute the bid capacity.” (Emphasis added).  Thus, when a battery that was a target to be charged/discharged becomes unavailable, including in view of suppressing degradation (i.e. deterioration), the charge/discharge amount is redistributed to other batteries that are available. ).

	Although it is implied that Senoo teaches a charging/discharging request as above, Hanada from the same or similar field of storage battery systems more explicitly mentions a request for charging or discharging (“[0011] The storage battery system relating to the embodiment of the present invention is connected to a power system and is configured to be operated on the basis of charge/discharge requests from an EMS that manages electric power supply/demand of the power system.”)
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the charging/discharging as described by Senoo and incorporating an explicit mention of a request for charging/discharging, as taught by Hanada.  
One of ordinary skill in the art would have been motivated to do this modification in order to obtain an indication of a power or load that is needed so as to provide a charge or discharge service (see p5, p11, Hanada). 

Regarding claim 2, the combination of Senoo and Hanada teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Senoo further teaches wherein an reception process includes a process of receiving the request of charge or discharge to the target storage battery apparatus from a management apparatus managing power of the consumer's facility to which the target storage battery apparatus belongs (“[0065] Next, the power market server 30 will be described. The power market server 30 is an apparatus that manages the ancillary services market (frequency regulation market). The power market server 30 is managed by, for example, a manager or the like who manages the ancillary services market... [0075] First, each of the storage battery units determines whether the storage battery unit is used for the main purpose in the time slots targeted for frequency control services (Sll to S13). The main purpose means the supply of electric power from the storage battery unit to the customer n which the storage battery unit is disposed and, more specifically, peak cut using the storage battery unit. The determination ( determination as to whether use permission information indicates availability) in steps Sll to S13 may be made depending on determination as to whether peak cut is performed in the time slot (which is determined based on the prediction about loads of the customer) or may be made manually by the user (manager or operator) of each storage battery unit.” Thus, the storage battery control apparatus that is intermediary, receives charge/discharge from management apparatus that manages when the charging/discharging is needed ).


Regarding claim 4, the combination of Senoo and Hanada teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Senoo further teaches wherein the at least one processor is configured to execute: a selection process of selecting at least one storage battery apparatus to execute charge or discharge according to the request received by the reception process based on a parameter relating deterioration of each of the plurality of storage battery apparatuses, and the allocation process further includes a process of allocating the request charge and discharge amount to the at least one storage battery apparatus selected by the selection process (“[0113] In FIG. 9, at the start time of the first period, the FR
use counts of the storage battery units 20a, 20b, 20c, and 20d are 5 times, 56 times, 53 times, and 15 times, respectively. Accordingly, the bid capacity in the first period is distributed to the storage battery units by 30 kW for each, except the storage battery unit 20b having the largest FR use count. The bid capacity is distributed similarly in the second period and the third period.
[0114] At the start time of the fourth period, the FR use counts of the storage battery units 20a, 20b, 20c, and 20d are 8 times, 56 times, 56 times, and 18 times, respectively. At the start time of the fourth period, the storage battery units 20b and 20c have the largest FR use count. Although any of these
two storage battery units may be excluded from the distribution targets in this case, 30 kW is distributed to each of the storage battery units except, for example, the storage battery unit 20c.
[0115] At the start time of the fifth period, the FR use counts of the storage battery units 20a, 20b, 20c, and 20d are 9 times, 57 times, 56 times, and 19 times, respectively. Accordingly, the bid capacity in the fifth period is distributed to the storage battery units by 30 kW for each, except the storage battery unit 20b having the largest FR use count. The bid capacity is distributed similarly in the subsequent time slots. [0116] A storage battery unit with a larger FR use count is considered to be degraded more. If the degradation of a storage battery progresses due to excess use in frequency control services, there may be a trouble such as reduction in use time when the storage battery is used for the main purpose. Such troubles can be suppressed by distributing the bid capacity depending on the use count in frequency control services. [0117] The bid capacity is not distributed to the storage battery unit with the largest FR use count in the example in FIG. 9. However, if more of the bid capacity is distributed to a storage battery unit with a lower frequency (lower use count) of use for frequency control services, the above troubles can be suppressed. [0118] The bid capacity may be distributed depending on the service life of a storage battery unit (storage battery) to suppress such troubles. [0119] A known index for determining the service life (degree of degradation) of a storage battery is the state of health (SOH). The storage battery control apparatus 10 ( control unit 16) receives SOH from storage battery units and, depending on the SOH, can distribute the bid capacity.” Thus battery selection for charge/discharge is based on a degradation parameters of each of plurality of storage batteries.).



Regarding claim 8, the combination of Senoo and Hanada teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Senoo further teaches wherein the parameter includes a number of charge and discharge cycles or deterioration degree of each of the plurality of storage battery apparatuses, and the selection process further includes a process of selecting the at least one storage battery apparatus to include storage battery apparatus with the smallest number of charge and discharge cycles or storage battery apparatus with the least deterioration degree (“[0115] At the start time of the fifth period, the FR use counts of the storage battery units 20a, 20b, 20c, and 20d are 9 times, 57 times, 56 times, and 19 times, respectively. Accordingly, the bid capacity in the fifth period is distributed to the storage battery units by 30 kW for each, except the storage battery unit 20b having the largest FR use count. The bid capacity is distributed similarly in the subsequent time slots. [0116] A storage battery unit with a larger FR use count is considered to be degraded more. If the degradation of a storage battery progresses due to excess use in frequency control services, there may be a trouble such as reduction in use time when the storage battery is used for the main purpose. Such troubles can be suppressed by distributing the bid capacity depending on the use count in frequency control services. [0117] The bid capacity is not distributed to the storage battery unit with the largest FR use count in the example in FIG. 9. However, if more of the bid capacity is distributed to a storage battery unit with a lower frequency (lower use count) of use for frequency control services, the above troubles can be suppressed. [0118] The bid capacity may be distributed depending on the service life of a storage battery unit (storage battery) to suppress such troubles. [0119] A known index for determining the service life (degree of degradation) of a storage battery is the state of health (SOH). The storage battery control apparatus 10 ( control unit 16) receives SOH from storage battery units and, depending on the SOH, can distribute the bid capacity.” Thus, the degree of deterioration is taken into account for each storage battery reflective of the charge discharge cycles and batteries with lowest deterioration selected).



Regarding claim 10, the combination of Senoo and Hanada teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Senoo further teaches  wherein the at least one processor is configured to execute: a calculation process of calculating a virtual power storage amount of the target storage battery apparatus, when the at least part of the request charge and discharge amount is allocated to the storage battery apparatus other than the target storage battery apparatus out of the plurality of storage battery apparatuses, the virtual power storage amount being a power storage amount of the target storage battery apparatus in a case that the at least part of the request charge and discharge amount is not allocated to the storage battery apparatus other than the target storage battery apparatus out of the plurality of storage battery apparatuses, and the at least one processor is configured to use the virtual power storage amount for calculation of an electricity charge of the consumer's facility belonging to the target storage battery apparatus (“[0111] In FIG. 9, the chargeable and dischargeable capacity of each of the storage battery units (storage battery units 20a to 20d) is 30 kW. In the example in FIG. 9, it is assumed that a storage unit (not shown) of the storage battery control apparatus 10 stores the history of frequency control services carried out by the storage battery control apparatus 10, that is, the number (indicated as FR USE COUNT in FIG. 9) of times the storage battery unit were used for frequency control services. [0112] In the example in FIG. 9, the bid capacity is determined to be a capacity (90 kW) the capacity of one storage battery unit less than the total value (120 kW) of chargeable and dischargeable capacities, as in FIG. 8. In the distribution of the bid capacity, none of the bid capacity is distributed to only one storage battery unit. [0113] In FIG. 9, at the start time of the first period, the FR use counts of the storage battery units 20a, 20b, 20c, and 20d are 5 times, 56 times, 53 times, and 15 times, respectively. Accordingly, the bid capacity in the first period is distributed to the storage battery units by 30 kW for each, except the storage battery unit 20b having the largest FR use count. The bid capacity is distributed similarly in the second period and the third period. [0114] At the start time of the fourth period, the FR use counts of the storage battery units 20a, 20b, 20c, and 20d are 8 times, 56 times, 56 times, and 18 times, respectively. At the start time of the fourth period, the storage battery units 20b and 20c have the largest FR use count. Although any of these two storage battery units may be excluded from the distribution targets in this case, 30 kW is distributed to each of the storage battery units except, for example, the storage battery unit 20c. [0115] At the start time of the fifth period, the FR use counts of the storage battery units 20a, 20b, 20c, and 20d are 9 times, 57 times, 56 times, and 19 times, respectively. Accordingly, the bid capacity in the fifth period is distributed to the storage battery units by 30 kW for each, except the storage battery unit 20b having the largest FR use count. The bid capacity is distributed similarly in the subsequent time slots.” Thus, there is a power that would have been charged/discharged to the battery with highest use count (i.e. virtual power)).


Regarding claim 11, the combination of Senoo and Hanada teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Senoo further teaches wherein a reception process includes a process of receiving a message including an information element indicating time executing charge or discharge to the target storage battery apparatus, information element indicating whether charge or discharge is requested, and information element indicating the request charge and discharge amount (“(0045] If the bid is established, the customer 40a performs charging or discharging at the start time of the time slot targeted for the bid depending on an instruction value within the range of the bid capacity. As a result, the compensation for frequency control services is paid to the customer. The compensation for frequency control services depends on, for example, the bid capacity reserved for frequency control services. If frequency control services are not provided appropriately, a penalty needs to be paid. ” Thus, information communicated includes time of performing either a needed discharge or charge amount as agreed upon).

Claim 12 is rejected on the same grounds as claim 1.

Claims5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Senoo, in view of Hanada, and in further view of US Patent Publication No. 2018/0072182 to Araki et al., (hereinafter Araki)

Regarding claim 5, the combination of Senoo and Hanada teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Sensoo further teaches a charge rate of each of the plurality of storage battery apparatuses, and a selection process further includes a process of selecting at least one storage battery apparatus so as to bring the respective charge rate of the plurality of storage battery apparatuses closer to a target charge rate (Target batteries are selected and charged or discharged, meaning they must be charged or discharged at a charging rate, see P116-119, Sensoo).

Sensoo does not explicitly teach wherein a parameter includes a charge rate of a storage battery, and a process to bring a charge rate of a storage battery apparatus closer to a target charge rate.
	However, Araki from the same or similar field of power charging systems, teaches a parameter includes a charge rate of a storage battery, and a process to bring a charge rate of a storage battery apparatus closer to a target charge rate. (“[0039] The power reception-side control unit 24 acquires a target SOC (a target charging rate) of the power storage device B. The target SOC is, for example, a target value of the SOC of the power storage device B charged with the power supplied from the power reception unit 20 during charging. The target SOC may be a default value previously stored in the power reception-side control unit 24, or may be an input value input to the power reception-side control unit 24 by an operator of the wireless power transfer system 1. For example, although the target SOC can be arbitrarily set, the target SOC can be set to about 90% in consideration of deterioration of the power storage device B. The acquired target SOC is transmitted to the cooling control unit 32 of the cooling system 30.” Thus, charge rate parameter is considered with a target charge rate in view of deterioration)
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the charging/discharging as described by Senoo and incorporating consideration of target charge rate, as taught by Araki.  
One of ordinary skill in the art would have been motivated to do this modification in order to better prevent deterioration of a batteries by considering target charge rates of those batteries that will not less impact of deterioration for a specified charge rate (see P39, Araki). 

Regarding claim 6, the combination of Senoo and Hanada teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Senoo further teaches wherein a charge rate of the plurality of storage battery apparatuses respectively, and the selection process includes a process of selecting a storage battery apparatus (Target batteries are selected and charged or discharged, meaning they must be charged or discharged at a charging rate, see P116-119, Sensoo).

Sensoo does not explicitly teach wherein a parameter includes a charge rate of a storage battery, and a process to select a charge rate of a storage battery apparatus closer to a target charge rate.
	However, Araki from the same or similar field of power charging systems, teaches a parameter includes a charge rate of a storage battery, and a process to select a charge rate of a storage battery apparatus closer to a target charge rate preferentially. (“[0039] The power reception-side control unit 24 acquires a target SOC (a target charging rate) of the power storage device B. The target SOC is, for example, a target value of the SOC of the power storage device B charged with the power supplied from the power reception unit 20 during charging. The target SOC may be a default value previously stored in the power reception-side control unit 24, or may be an input value input to the power reception-side control unit 24 by an operator of the wireless power transfer system 1. For example, although the target SOC can be arbitrarily set, the target SOC can be set to about 90% in consideration of deterioration of the power storage device B. The acquired target SOC is transmitted to the cooling control unit 32 of the cooling system 30.” Thus, charge rate parameter is considered with a target charge rate in view of deterioration)
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the charging/discharging as described by Senoo and incorporating consideration of target charge rate, as taught by Araki.  
One of ordinary skill in the art would have been motivated to do this modification in order to better prevent deterioration of a batteries by considering target charge rates of those batteries that will not less impact of deterioration for a specified charge rate (see P39, Araki). 



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Senoo, in view of Hanada, and in further view of  US Patent Publication No. 2020/0021115 to Files et al., (hereinafter Files)

Regarding claim 7, the combination of Senoo and Hanada teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Senoo further teaches a  parameter of a plurality of storage battery apparatuses respectively, and a selection process includes a process of selecting, out of the plurality of storage battery apparatuses, the at least one storage battery apparatus to be other than a storage battery apparatus (A battery is selected out of a plurality of batteries, wherein a parameter that is within a desired range is used. See “[0116] A storage battery unit with a larger FR use count is considered to be degraded more. If the degradation of a storage battery progresses due to excess use in frequency control services, there may be a trouble such as reduction in use time when the storage battery is used for the main purpose. Such troubles can be suppressed by distributing the bid capacity depending on the use count in frequency control services. [0117] The bid capacity is not distributed to the storage battery unit with the largest FR use count in the example in FIG. 9. However, if more of the bid capacity is distributed to a storage battery unit with a lower frequency (lower use count) of use for frequency control services, the above troubles can be suppressed. [0118] The bid capacity may be distributed depending on the service life of a storage battery unit (storage battery) to suppress such troubles. [0119] A known index for determining the service life (degree of degradation) of a storage battery is the state of health (SOH). The storage battery control apparatus 10 ( control unit 16) receives SOH from storage battery units and, depending on the SOH, can distribute the bid capacity.” (Emphasis added).  Thus, when a battery that was a target to be charged/discharged becomes unavailable, including in view of suppressing degradation (i.e. deterioration), the charge/discharge amount is redistributed to other batteries that are available. “).
Senoo does not explicitly teach wherein a parameter includes temperature of a storage battery, and, a storage battery apparatus that the temperature is equal to or more than a first threshold value and/or the storage battery apparatus the temperature is equal to or less than a second threshold value.
However, Files from the same or similar field of managing battery system, teaches wherein a parameter includes temperature of a storage battery, and, a storage battery apparatus that the temperature is equal to or more than a first threshold value and/or the storage battery apparatus other than the storage battery apparatus that the temperature is equal to or less than a second threshold value, out of the plurality of storage battery apparatuses (“[0032] In one or more embodiments, heat may shorten a lifespan of a battery system. For example, heat may degrade one or more chemistries and/or one or more structures of a battery system. In one or more embodiments, reducing heat associated with a battery system may aid in abridging a shortened lifespan of a battery system associated with heat. In one example, if a battery system is associated with a maximum temperature threshold, the battery system may not be utilized until a temperature associated with the battery system is below the maximum temperature threshold or is below the maximum temperature threshold by a number of degrees. In another example, if a battery system is associated with a maximum temperature threshold, the battery system may not be utilized until a temperature associated with the battery system is below the maximum temperature threshold or is below the maximum temperature for an amount of time.” Thus, temperature is a parameter of consideration in degradation of a battery, and a battery is used while within temperature thresholds). 
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the charging/discharging as described by Senoo and incorporating consideration of temperature limits of battery charging/discharging, as taught by Files.  
One of ordinary skill in the art would have been motivated to do this modification in order to better prevent deterioration of a batteries by not making a battery available for a process that affects temperature such as charging/discharging and which may further degrade the battery (see P32, Files). 


Claim  9 is rejected under 35 U.S.C. 103 as being unpatentable over Senoo, in view of Hanada, and in further view of US Patent Publication No. 2013/0184882 to Momose et al., (hereinafter Momose)


Regarding claim 9, the combination of Senoo and Hanada teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Senoo further teaches allocation process includes a process of allocating the request charge and discharge amount to two or more storage battery apparatuses among the plurality of storage battery apparatuses to cause the two or more storage battery apparatuses to execute charge or discharge separately (Two or more batteries allocated charge or discharge among the plurality of strage batteries, see P111-119, Senoo)
Senoo does not explicitly mention to reduce charge and discharge speed, when a charge and discharge speed that is speed of charge or discharge is equal to or more than predetermined speed.
However, Momose from the same or similar field of energy storage charging and/or discharging, teaches to reduce charge and discharge speed, when a charge and discharge speed that is speed of charge or discharge is equal to or more than predetermined speed (“[0066] The first and second embodiments control the charge/discharge range of the battery 17 according to the usable capacity. It is also possible to take additional measures of preventing a frequent or rapid charge and discharge that might deteriorate the battery. [0067] More specifically, an integral power limiting value for limiting an integrated value of the input/output electricity with respect to the battery 17 and a maximum power limiting value for limiting a maximum value of the input/output electricity with respect to the battery 17 are previously set. When the integrated value of the input/output electricity reaches the integrated power limiting value while the charge/discharge control is being carried out, the charge/discharge control is stopped at that point, or alternatively, the maximum value of the actual input/output electricity of the battery 17 is controlled to the maximum power limiting value. The above described procedure prevents a frequent and rapid charge/ discharge in the battery 17, and thus further reduces the charge/discharge load of the battery 17.” Thus, the speed of charge/discharge is limited so that is not too rapid).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the charging/discharging as described by Senoo and incorporating limiting the speed of charge/discharge, as taught by Momose.  
One of ordinary skill in the art would have been motivated to do this modification in order to better prevent deterioration of a battery (see P66, Momose). 



Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

While Senoo discloses controlling a plurality of storage batteries located at different facilities with an implication of a received request for charging or discharging a target battery included in a plurality of apparatuses and allocating to other batteries other than the target battery at least part of the charging or discharging request in view of suppressing a degradation of the target storage battery, and while Hanada explicitly discloses a request for charging discharging, none of these references taken either alone or in combination with the prior art of record disclose a control apparatus or control method, including:

(Claim 3) “…wherein the at least one processor is configured to execute: an offset process of offsetting, in response to both of the request of charge and request of discharge to two or more target storage battery apparatuses being received by the reception process, a charge amount corresponding to the request of charge ]with respect to a discharge amount corresponding to the request of discharge for the two or more target storage battery apparatuses to obtain a remaining charge amount or discharge amount, and the allocation process further includes a process of allocating, to at least one storage battery apparatus of the plurality of storage battery apparatuses, the remaining charge amount or discharge amount as a request charge and discharge amount after offset.”, 
and 
         in combination with the remaining elements and features of the claimed invention.  It is for these reasons that the applicant’s invention defines over the prior art of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117